Citation Nr: 0533630	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  97-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for left elbow 
disability.

3.  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, right leg, currently evaluated as 10 percent 
disabling.

4  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975, with subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  In May 2000, the veteran 
testified at a hearing at the RO.

In November 2000, the Board issued a decision denying 
entitlement to service connection for fibromyalgia, and a 
left elbow disability, and denied entitlement to increased 
disability ratings for postoperative varicose veins with 
intermittent dependent edema of the right and left legs.  The 
veteran filed a timely appeal to the U.S. Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion to 
Remand, in April 2003 the Court vacated the Board's November 
2000 decision and remanded the matter for readjudication 
consistent with the motion.  Specifically, the matter was 
remanded for (1) consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); (2) an insufficient examination pertaining to 
the issue of entitlement to service connection for 
fibromyalgia; and (3) to obtain the veteran's Social Security 
Administration (SSA) records.

In January 2004, the Board remanded the matter to the RO for 
compliance with the Joint Motion for Remand, and to afford 
the veteran another VA examination with regard to his 
increased rating claims.  A review of the record shows that 
the RO has complied with all instructions pertaining to the 
increased rating claims.  Stegall v. West, 11 Vet. App. 268 
(1998).  Unfortunately, as will be discussed below, the Board 
finds it necessary to remand the service connection issues to 
the RO for further development.

The issues of entitlement to service connection for 
fibromyalgia and left elbow disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.

FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's service-
connected bilateral varicose veins postoperative stripping 
were no more than moderate in severity, manifested by 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.

2.  From January 12, 1998, the veteran's post-operative 
varicose veins with intermittent dependent edema, right leg, 
have been manifested by no more than intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.

3.  From January 12, 1998, the veteran's post-operative 
varicose veins with intermittent dependent edema, left leg, 
have been manifested by no more than intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to January 12, 1998, for 
service-connected bilateral varicose veins postoperative 
stripping have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997); 38 
C.F.R. § 4.104, Diagnostic Code 7120 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from January 12, 1998, for service- 
connected postoperative varicose veins with intermittent 
dependent edema, right leg, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from January 12, 1998, for service- 
connected postoperative varicose veins with intermittent 
dependent edema, left leg, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed her 
initial claims prior to enactment of the VCAA.  Pursuant to a 
January 2004 Board Remand, the veteran was issued a VCAA 
letter in February 2004.  The VCAA letter effectively 
notified the veteran of what information and evidence is 
needed to substantiate her claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The Board remanded 
this matter in January 2004 to ensure compliance with the 
VCAA.  The contents of the VCAA notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service treatment records.  Pursuant to the Court Remand, VA 
requested the veteran's records from SSA.  A response from 
SSA dated in November 2004 indicated that "after an 
exhaustive and comprehensive search, we were not able to 
locate the folder."  Thus, there is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  The veteran underwent a VA examination in 
March 2004 with regard to her increased rating claims.  The 
VA examination obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  For all the foregoing 
reasons, the Board concludes that VA's duties to the veteran 
have been fulfilled with respect to the increased rating 
issues on appeal.  

Increased Ratings for Varicose Veins

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was granted service connection for bilateral 
varicose veins effective July 1991, and assigned a 10 percent 
rating under Diagnostic Code 7120.  Due to a subsequent 
revision of the rating criteria governing varicose veins, the 
veteran was assigned separate 10 percent evaluations for each 
leg, effective January 12, 1998.  As this action took place 
after the increased rating claim had been filed, the Board 
must consider whether a rating in excess of 10 percent was 
warranted for bilateral varicose veins prior to January 12, 
1998, and whether separate ratings in excess of 10 percent 
are warranted after January 12, 1998.

Under the schedular criteria in effect prior to January 12, 
1998, Diagnostic Code 7120 provided a 10 percent rating for 
moderate varicose veins; varicosities of superficial veins 
below the knees, with symptoms of pain or cramping or 
exertion, bilateral or unilateral.  A 30 percent rating was 
indicated for moderately severe bilateral varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion; no involvement of the deep circulation.  
Unilateral varicose veins of this category were assigned a 20 
percent rating.

Effective January 12, 1998, Diagnostic Code 7120 provides for 
separate ratings of each extremity.  A 10 percent rating is 
for application for varicose veins with intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  The next 
higher rating of 20 percent is for application where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation 
eczema.

Private medical records covering the period from April 1983 
through May 2000 show treatment for a myriad of problems 
including fibromyalgia and varicose veins. In May 1996, a 
diagnosis of lymphadenitis was rendered, and subsequently 
service connection was granted for this disability, as 
related to service-connected varicose vein surgery.  Although 
the private medical records reflect the veteran's complaints 
of leg and groin pain due to lymphadenitis, there are no 
complaints or clinical findings with regard to residuals of 
the vein ligation itself.

A December 1998 VA vascular examination noted that there had 
been no recurrence of the veteran's varicose veins since her 
1983 surgery.  Her primary symptom was dependent edema, which 
worsened as the day progressed.  She reported that she was 
given support hose but did not wear them.  She did not 
describe muscle cramping or aching, and she was not taking 
any medication for the postoperative varicose veins.  The 
physical examination revealed no varicosities above or below 
the knee of either extremity.  There was a trace of dependent 
edema with no stasis dermatitis, stasis ulcer, or spider 
network of veins.  The diagnosis was reported as 
postoperative bilateral varicose vein stripping without 
recurrence.

In May 2000, the veteran testified that her left leg swelled 
often, and that she had edema in her left leg all the time.  
She stated that she wore surgical hose, but sometimes her one 
leg swelled so badly she could not put the hose on.

In March 2004, the veteran underwent a VA examination to 
assess the severity of her varicose veins.  The veteran 
reported pain in her groin that feels like she has 100 pounds 
of weight on each leg.  With any type of walking or climbing 
stairs, she has a sensation of tearing pain throughout the 
groin.  She reported shortness of breath with climbing stairs 
or with any type of exertion that she relates to the varicose 
veins.  She wears very light tennis shoes otherwise the 
weight of the shoes increases the pain.  She reported taking 
Lasix 40 milligrams daily for any edema related to the 
varicosities.  She reported the inability to wear any 
thromboembolic disease (TED) hose or surgical hose due to 
their tightness, and claimed that it exacerbated the pain 
from the fibromyalgia.  She reported constant pain in her 
lower extremities, of aching quality, and rated her pain as 
an 8 on a 10 point scale, and reported that sometimes it 
increased to a 10 at night when her legs begin aching and 
cramping.  To ease the pain, she takes a hot bath 
approximately 2 to 3 times per night, especially in the 
winter.  She sleeps with an electric blanket all year long.  
She reported that the sensation of the pain feels like she 
has a rubber band wrapped tightly around her upper thighs 
bilaterally.  She is unable to find any position of comfort, 
the legs are throbbing.  She complains of severe bruising 
with any kind of trauma to the leg.  She reported the 
inability to have sexual intercourse for the last 15 to 20 
years.  The last time she tried she had severe bruising of 
her inner thighs.  She complained of occasional "blue 
lumps" on her legs, possibly where the varicosities have 
ruptured but denied any recent episodes of thrombosis.  In 
addition, she complained of ulcerations that are not bleeding 
but just openings of the skin that will eventually heal over.  

On physical examination of the vessels, there was no jugular 
venous distention at 30 degrees elevation.  There was 1+ 
mildly pitting edema of the lower extremities with general 
tenderness in the lower extremities.  There was positive 
Homan's sign on the left, and negative Homan's sign on the 
right.  The examiner was unable to obtain a pedal pulse on 
the left, and +2 pedal pulses on the right.    Lower 
extremities were warm and pink with symmetric hair 
distribution.  There were a moderate amount of varicosities 
on the bilateral lower extremities, singular varicosities 
were measuring 0.5 centimeters in diameter at maximum width.  
On average, they were 2 to 3 millimeters in diameter.  There 
were approximately 7 clusters of varicosities approximately 3 
centimeters in diameter on the bilateral lower extremities 
which were tender to palpation.  There was no evidence of 
thrombosis.  There was some light bruising on the bilateral 
medial thighs.  The examiner diagnosed moderate varicose 
veins, status post stripping.

In reviewing the medical evidence of record, it is apparent 
that an increased rating under either the old or the current 
versions of Diagnostic Code 7120 is not warranted.  Under the 
1997 regulations, the veteran's postoperative varicose veins 
are at most, indicative of a single 10 percent rating for 
both legs.  Further, notwithstanding the veteran's testimony 
that her left leg swelled up often, and that she had edema 
constantly, the medical evidence indicates otherwise, and an 
increased rating under the revised regulations is not 
warranted.  The private medical records, which cover a 17 
year postoperative period, reflect that lymphadenitis 
developed, possibly secondary to the venous surgery, but 
there is no indication in those records that the veteran has 
persistent edema that is not relieved by elevation.  Nor is 
there evidence of stasis pigmentation or ulcer activity.  The 
December 1998 VA examination report specifically found only a 
trace of edema without any evidence of stasis dermatitis or 
ulceration.  On examination in March 2004, the examiner noted 
1+ mildly edema on both extremities, and characterized the 
veteran's disability as moderate varicose veins.  There were 
no findings of stasis pigmentation or eczema.  

In sum, the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent prior to 
January 12, 1998, and against entitlement to separate ratings 
in excess of 10 percent from January 12, 1998.  The Board 
notes that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to January 12, 
1998, neither the RO nor the Board could apply the revised 
rating schedule to a claim.  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000. 


ORDER

Entitlement to a rating in excess of 10 percent for 
postoperative varicose veins with intermittent dependent 
edema, right leg, is not warranted.  Entitlement to a rating 
in excess of 10 percent for postoperative varicose veins with 
intermittent dependent edema, left leg, is not warranted.  To 
this extent, the appeal is denied.


REMAND

Pursuant to the Board's January 2004 remand, the veteran was 
afforded a VA examination in March 2004 regarding the 
fibromyalgia issue.  However, although the examiner conducted 
an extensive review of the file and examined the veteran, the 
resulting examination report appears to reach two different 
conclusions regarding the underlying questions of whether or 
not the veteran suffers from fibromyalgia and, if so, whether 
it was manifested during service.  At one point in the 
report, the examiner comments that the medical records and 
physical exam reveal no evidence of fibromyalgia during 
service and no clinical suggestion of fibromyalgia at 
present.  However, the examiner then listed fibromyalgia as a 
diagnosis on the last page of the report and the examiner 
comments that the veteran has pain upon palpation of 14 of 17 
trigger points.  The examiner then comments that it was her 
opinion that the veteran did have complaints consistent with 
either fibromyalgia or a somatoform disorder while in the 
service.  These conclusions made by the examiner appear to be 
equivocal, and the examiner herself commented that the 
evidence presented a confusing picture.  Although the Board 
regrets further delay in appellate review, given the apparent 
medical complexity of this underlying question the Board 
believes that an examination by an appropriate medical doctor 
is necessary.  

With regard to the veteran's claim of service connection for 
a left elbow disability, the veteran testified in May 2000 
that such disability is as a result of her claimed 
fibromyalgia.  Thus, this issue is inextricably intertwined 
with the issue of entitlement to service connection for 
fibromyalgia, and is not ready for final appellate action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination by a medical doctor (who 
is a rheumatologist or other appropriate 
specialist) to ascertain the nature and 
etiology of the claimed fibromyalgia.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination, to include his or her review 
of the medical records from Oroville 
Hospital, as well as previous VA 
examinations.  All appropriate tests and 
studies should be conducted.  The 
examiner should be asked to respond to 
the following:

     a)  Is a medical diagnosis of 
fibromyalgia warranted?

     b)  If a medical diagnosis of 
fibromyalgia is warranted, is it at least 
as likely as not (a 50% or higher degree 
of probability) that the fibromyalgia was 
manifested during service or it otherwise 
causally related to service?

     c)  If a medical diagnosis of 
fibromyalgia is warranted, is the 
veteran's left elbow symptomatology part 
and parcel of the fibromyalgia, or is it 
attributable to a separate and distinct 
left elbow disorder?
   
2.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claims of service connection for 
fibromyalgia and left elbow disability.  
If the benefits sought remain denied, 
then the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


